Case 7:20-cv-03174-VB Document 35 Filed 03/05/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

“- wee x
OLIVIA MARINO-MYERS, : re og
Plaintiff, a I
Vv. : ORDER os S\s fot fh
GRETCHEN SCOTT LLC, and GRETCHEN :  20CV 3174 (VB)
SCOTT, :
Defendants. :
eee eee ee er x

 

As discussed at a status conference held today in this matter and attended by counsel for
all parties, it is hereby ORDERED:

1. The Court will issue a separate order referring the parties to Magistrate Judge
Judith C. McCarthy for a settlement conference.

2. The parties shall file any request for a pre-motion summary judgment conference,
in accordance with the Court’s individual practices, by May 6, 2021.

3. The parties shall respond to any request for a pre-motion summary judgment
conference, in accordance with the Court’s individual practices, by May 13, 2021.

4. A status conference is scheduled for May 20, 2021, at 3:00 p.m. At the time of
the scheduled conference the parties shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;

Access Code: 1703567.

Dated: March 5, 2021
White Plains, NY

SO ORDERED:

Viel

Vincent L. Briccetti
United States District Judge

 
